DETAILED ACTION

Response to Arguments

Applicant's arguments filed 7/15/2022 have been fully considered.

Regarding Applicant’s argument that the 35 U.S.C. 112(b) rejection of claim 5 has been overcome by amendment, Examiner agrees and the rejection is withdrawn.

Regarding Applicant’s argument that Riemann does not disclose “determining a second set of frequencies from the first set of relative carrier measurements based on magnitudes of the relative carrier measurements in the first set of relative carrier measurements” as recited in the amended independent claims, Examiner agrees. The 35 U.S.C. 102(a)(1) rejections in view of Reimann have been withdrawn.

Regarding Applicant’s argument that Lee does not disclose “determining a second set of frequencies from the first set of relative carrier measurements based on magnitudes of the relative carrier measurements in the first set of relative carrier measurements” as recited in the amended independent claims, Examiner respectfully disagrees. Lee’s para. [0057] teaches that, following classification, a second set of relative carrier measurements are made at a second set of frequencies, where the second set of frequencies is determined by removing unnecessary channels and adding measurements in bad channels. Lee’s Fig. 2 shows that the classification is based on amplitudes of the relative carrier measurements (step 201). Applicant’s para. [0025] indicates that the terms magnitude and amplitude are synonymous (“magnitude (i.e., amplitude)”). Lee therefore teaches that the second set of frequencies is determined based on magnitudes of the relative carrier measurements as claimed.

Claims 5, 12, and 18 are newly rejected over the prior art, necessitated by amendment. The claims are newly objected to for use of inconsistent language.

Claim Objections

Claims 1-5, 7-12, 14-18, and 20 are objected to because of the following informalities:  
Claims 1, 5, 8, 12, 14, and 18 recite “magnitude” of the relative carrier measurements, while claims 2, 4, 9, 11, 15, and 17 recite “amplitude” of the relative carrier measurements. According to para. [0025] of the specification, “magnitude” and “amplitude” appear to be synonymous terms (“magnitude (i.e., amplitude)”). Examiner recommends amending the claims for clarity by consistently using either “magnitude” or “amplitude”. 
The remaining claims are dependent. Appropriate correction is required.

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20160077204 A1).

Regarding claims 1, 8, and 14 Lee teaches a method for a range measurement between two devices (“ranging transmitter and receiver pair”, abstract), comprising: 
determining a first set of relative carrier measurements between a first device and a second device at a first set of frequencies (para. [0050] “at least three transmitted channels”, “measured phase changes and received signal strength”); 
determining a second set of frequencies from the first set of relative carrier measurements (para. [0057] “refine the number of channels... by removing unnecessary channels, or... by adding measurements”) based on magnitudes of the relative carrier measurements in the first set of relative carrier measurements (para. [0057] “classification” is based on measurement magnitudes as per 201, Fig. 2); 
determining a second set of relative carrier measurements between the first device and the second device at the second set of frequencies (para. [0057] “adding measurements”); and 
combining the first set of relative carrier measurements and the second set of relative carrier measurements to estimate a distance between the first device and the second device (implied by “adding measurements” para. [0057]; 408, Fig. 4; para. [0072]).  

Regarding claims 2, 9, and 15, Lee teaches that the first set of relative carrier measurements and the second set of relative carrier measurements comprise amplitude information and phase information (para. [0041] “measured phase and amplitude vs. frequency”).  

Regarding claims 3, 10, and 16, Lee teaches that the second set of frequencies is within a range of the first set of frequencies (this is a consequence of removing channels as taught in para. [0057]).  

Regarding claims 4, 11, and 17, Lee teaches that the determined second set of frequencies is based on a phase and an amplitude of the first set of relative carrier measurements (para. [0057], where the classification that is used to refine the channels is itself based on the phases and amplitudes as per 201, Fig. 2). 

Regarding claims 5, 12, and 18, Lee teaches that the magnitudes of the relative carrier measurements in the first set of relative carrier measurements are evaluated to determine fading regions that are avoided in determining the second set of frequencies (para. [0057] “removing unnecessary channels”; 201, Fig. 2).

Regarding claims 7 and 20, Lee teaches that one of the first device or the second device comprises multiple antennas (para. [0078] “one or more antennas”).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSI J GALT/Primary Examiner, Art Unit 3648